Per Curiam.
The only question presented in this case is whether the evidence supports the verdict. The record has been examined with care with the result that we discover no sufficient reason for interference. A discussion, of the evi*518dence will serve no useful purpose, if the testimony of the complainant is reliable and worthy of belief, questions for the trial court and jury, the verdict is amply supported. The trial judge has approved the verdict. The case is wholly unlike State v. Cowing, 99 Minn. 123, 127, 108 N. W. 851, and other similar cases. The evidence of complainant bears no earmarks of fabrication, and her state of mentality was for the court below.
No objection was made to any of the jurors summoned on the special venire, and the point made by defendant that the court below erred in discharging some of those on the regular panel is not presented by any proper exception of record.
Order affirmed.